Title: To George Washington from Matthew Whiting, 25 October 1789
From: Whiting, Matthew
To: Washington, George


          
            Dear Sir,
            Snow-Hill 25th October 1789.
          
          The willingness with which you have ever extended your Beneficence to those whose Misfortunes required it, has implanted

in the Breast of every Citizen, the most sensible Joy, that you, above every other Person, are possessed with the Means of rendering Assistance to those whose peculiar Situations entitle them to your Favor. It is no less under this Impression, than from that Confidence which, a long and intimate acquaintance with you has given me of your Friendship, that I now solicit your friendly Assistance and Favor, in a Matter, in which, from your high Station, and extensive Correspondence, I have the most flattering Hope it is in your Power to be essentially serviceable. It has been my Misfortune to lose an only Son whose Desire for Travel prompted him to leave this Country at an early Period of Life, and in Times of much Danger, to visit those Countries which were more distant. With this View he sailed from Charles Town in the Year 1779 among a Number of Gentlemen of Distinction, in a Ship destined for France, and of which, there has been no certain Account ever since: From the Length of Time that has elapsed since his Departure, the Perils attending a Sea Voyage, and a Variety of other Circumstances, I have not had the smallest Ground to cherish a Hope, that he is at this Time in Existence. To my small Encouragement, however, several Accounts have lately occured, of his being in the Hands of the Algerines. One was delivered by a Man about twelve Months ago, who made his Escape from the Emperor of Morocco’s Dominion, and who said, that he was desired by a Person, by the name of Whiting, at that Time in Slavery in the Sea Port Town of Salee, to inform his Friends, if he should ever escape, that he was in that Situation. Another Account, and which I have enclosed, in Corroboration of what I have before heared, comes from a Man who lately made his Escape from Algiers, and says, that he was personally Acquainted with a Person by the Name of Whiting whilst a Companion in his Misfortunes. These Accounts, altho’ rendered improbable by the Circumstance of his Destination when he sailed from Charles Town, are yet possible: and as it is utterly impracticable, from any Intercourse in my Power (except through the Channel of a Friend) to find out whether the Information which I have received be true or not; the only Resource left me is to solicit the Assistance of one, whose Correspondence with foreign Countries affords the most probable Chance of Information. In this Light I have considered you. Permit me, therefore, My Dear Sir, to solicit it as a

Favor which will confer the most lasting Obligation on me, that you will render this Assistance, by conveying a Letter to every Quarter, where you may suppose that there will be a Chance of Information with respect to him. And should your Enquiry be successful, permit me to beg, as a further Favor, that you will also endeavor to negotiate the Terms of his Ransom. Any Part, or the whole of my Fortune, I shall deem an inconsiderable Price for his Freedom, to be delivered at any Time, and at any Place, it shall be appointed. I have the most flattering Ground to hope, that, if in any Person’s Power to procure this Intelligence, it is in your’s: And as, through your friendly Intercession, it may be practicable (should [he] be in that Situation) to obtain Access to him, I have thought proper to subjoin some Particulars with respect to his Situation before he left this Country, his Birth, his Connections, and Person, by which, the Person who makes the Enquiry, will be enabled to determine with certainty whether it be the same Person or not.
          He was Lieutenant in the 3d Virginia Regt commanded by Coll Marshall—after which, he became Aid-de-Camp to Genl Lincoln—His Mother’s maiden Name was Hannah Washington who was Sister to Coll Warner Washington—He had 2 Uncles & 3 Aunts—Frances Whiting one of his Uncles intermarried with Betty Kemp of Glo[uce]ster County—His other Uncle’s Name was John who never married—Mary Whiting one of his Aunts married Capt. John Waith—Anne Whiting another Aunt, married Coll Humphrey Brooke—and Elizabeth Whiting his other Aunt married John Ariss—He was himself very sensible, a spair Man, with black hair & Eyes, and, if now living, is 34 Years old.
          I must beg that you will let this Description accompany the Enquiry; and should any Person be found to answer it—those Doubts which I have had with respect to his Existence will be entirely removed. ’Til I can receive some Information upon whh I can depend, I must forever remain disconsolate; and this, I humbly hope it will be in your Power to procure. Should no other Good result from the Enquiry, I shall at least have the Consolation to think, that every Exertion which the most tender Solicitude of a Parent could invent have been used to restore him to his Country and his Friends. You will be so obliging as to inform me whether this Letter comes to your hands.
          
          With the most fervent Prayers for the Prosperity and Happiness of yourself and Lady, I have the Honor to be with great Esteem, Dear Sir, Your most affectionate, and obt hume Sert
          
            Matthew Whiting.
          
        